                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          NORTHERN DIVISION
                           No. 2:20-CV-00082-D

LISA MILES,                              )
                                         )
             Plaintiff,                  )
                                         )
      v.                                 )      ORDER
                                         )
ANDREW SAUL,                             )
Commissioner of                          )
Social Security,                         )
                                         )
             Defendant.                  )



      Pursuant to the power of this Court to remand the case to the Commissioner

for further action prior to answer by the Commissioner, and in light of his request

to remand this action, this Court hereby remands the cause to the Commissioner.

Upon the completion and issuance of a new decision, the Commissioner is directed

to provide notice to this Court of its readiness to proceed.

      Judgment does not enter at this time.

      SO ORDERED this __i:___ day of~, 2021.




                                               J   ES C. DEVER III
                                               United States District Judge
